Citation Nr: 1535337	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to October 13, 1994 for the grant of service connection for a psychotic disorder, to include schizophrenia and manic depressive disorder, to include whether the effective date should be revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The October 2003 rating decision implemented a July 2003 Board decision which granted service connection for a psychotic disorder.  The RO assigned an initial 50 percent disability rating, effective October 13, 1994. 

In a May 2007 rating decision, the RO increased the Veteran's disability rating for a psychotic disorder to 100 percent, effective October 13, 1994.  The May 2007 rating decision also concluded that the Veteran had withdrawn his claim for an effective date prior to October 13, 1994 for the grant of service connection for a psychotic disorder.  On May 1, 2007, May 8, 2007, and May 11, 2007, the Veteran submitted a series of letters which at first indicated that he wished to withdraw his claim for an effective date prior to October 13, 1994 for the grant of service connection for a psychotic disorder.  However, his May 11, 2007 letter indicated some level of confusion regarding the impact of the withdrawal.  Specifically, the Veteran referred to having a psychotic disorder prior to the effective date of his award and stated, "I am seriously 'hesitant' about a possible 22 years of suffering that seems to be overlooked by the V.A. with their assuming that a 'de novo' judge's decision ...with his quoting that my illness was 'compensable' within my first presumptive year post separation from service."  

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In this case, the Veteran's May 11, 2007 letter indicates that he did not have a complete understanding of the consequences of withdrawing his appeal.  Therefore, the Board finds that the appeal of the issue of entitlement to an effective date prior to October 13, 1994, for the grant of service connection for a psychotic disorder has not been withdrawn.  

The November 2009 rating decision continued to deny entitlement to an effective date prior to October 13, 1994 and determined that there was no CUE in the assignment of the effective date. 

In June 2013, the Board denied the Veteran's claim.  The Board found that he had withdrawn his appeal of the effective date issue in May 2007 and that there was no CUE in February 1979, February 1987, or September 1987 rating decisions by the RO.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2014 Memorandum Decision, the Court set aside and remanded the Board's June 2013 denial.  

In February 2015, the Veteran's attorney submitted additional argument accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).


FINDINGS OF FACT

1. The Veteran filed a petition to reopen a previously denied claim for service connection for a psychotic disorder on January 2, 1979.  

2. The credible evidence of record reflects that a psychotic disorder existed at the time of the filing of the original claim on January 2, 1979. 


CONCLUSION OF LAW

The criteria for an effective date of January 2, 1979, but no earlier, for the grant of service connection for a psychotic disorder have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In April 2004, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issues.  38 U.S.C.A. § 7105 (2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  A subsequent letter dated in July 2009 satisfied the duty to notify provisions with regard to the Veteran's claim for an earlier effective date.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.

Medical evidence from the relevant time period is of record.  No retrospective opinion is needed.  Vigil v. Peake, 22 Vet. App. 63, 66 (2008) (noting need for a retroactive evaluation to assess proper effective date).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran and his attorney have been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

II.  Earlier Effective Date Claim

In November 1973, the RO denied the Veteran's initial claim for service connection for a nervous condition.  He appealed his case to the Board and in September 1974, the Board denied the Veteran's claim for service connection for a nervous condition.  The Veteran did not appeal the Board decision.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2014).  The finality of the September 1974 Board decision is not challenged by the Veteran.  In the appellant's principal brief, the Veteran's attorney acknowledged that this decision is final.  

Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for a psychotic disorder must be addressed in terms of a petition to reopen a previously denied claim.  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (2014); 38 C.F.R. §§ 3.400(q), (r) (2014).  But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2014).

Even when a Veteran has a petition to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The effective date for the grant of service connection can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon, 12 Vet. App. 32; Solomon v. Brown, 6 Vet. App. 396 (1994).  In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

However, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran's attorney asserts that the Veteran filed petitions to reopen claims of entitlement to service connection for a psychotic disorder in January 1979 and December 1986.  Because the Board concludes that the January 1979 claim for non-service-connected pension was also a petition to reopen a claim of entitlement to service connection for a psychotic disorder, the December 1986 claim will not be discussed.  

On January 2, 1979, the Veteran submitted a claim stating, "[r]equest consideration for the non service connected disability pension."  However, he submitted medical evidence in conjunction with this claim that showed the was treated for a psychotic disorder slightly more than one year after separation from service as well as medical evidence stating that he had his first episode at approximately age 20, and the Veteran spent part of his 20th year in service.  Given that the Veteran had a psychotic condition and was unrepresented at the time of his January 1979 submission, a sympathetic reading of this claim shows that it was also a petition to reopen.  

The Court and the Federal Circuit have set forth specific criteria for a claim not explicitly addressed in a rating decision to be deemed implicitly denied.  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court clarified prior holdings of the Court and Federal Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) and Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

In Deshotel, the Federal Circuit held that, where a veteran files more than one claim at the same time and the decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  

In Ingram, the Court held that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a rating decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  The Court emphasized that it rejected a "broad, sweeping reading of Deshotel as supplanting the pending claim doctrine," and reiterated that a claimant must be able to reasonably deduce from the decision that the claim was denied.

In Cogburn, the Court set forth a multifactorial analysis of whether the implicit denial doctrine was applicable.  The first Cogburn factor is the specificity or relatedness of the claims.  The example provided was whether a claimant was seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  In this case, the Board finds that a claim for non-service-connected disability pension for a psychotic condition and claim of entitlement to service connection for a psychotic condition are reasonably similar because the claims address the same disability.  The first Cogburn factor is satisfied. 

The second Cogburn factor is the specificity of the adjudication and whether the adjudication alludes to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.  In this case, the February 1979 denial of benefits simply stated that the Veteran's "... disabilities are not of sufficient severity to permanently prevent you engaging in substantially gainful employment."  This statement could not be reasonably inferred as a denial of the petition to reopen a claim for service connection.  

The third Cogburn factor is to consider is the timing of the claims. In this case, the claims were filed on the same day, as the Board has found that the January 2, 1979 statement was a claim to reopen.  

The fourth Cogburn factor to consider is whether the claimant is represented.  At the time of his January 2, 1979 claim, the Veteran was unrepresented.  

Based upon the analysis set forth in Cogburn, the Board finds that the criteria for an implicit denial of the Veteran's January 2, 1979 petition to reopen a claim for service connection for a psychotic disorder are not met as only three out of the four factors are met. 

Therefore, the next question is whether the Veteran's psychotic disorder existed at the time that he filed his claim on January 2, 1979.  In this case, the record is quite clear that it did.   Because it is factually ascertainable that the Veteran's psychotic disorder existed at the time he filed his claim, the effective date for the grant of service connection for a psychotic disorder is January 2, 1979.  38 U.S.C.A. § 5110(a) (West 2014).  

Neither the Veteran nor his attorney have contended that he filed a petition to reopen a claim of entitlement to service connection prior to January, 2, 1979.  The record shows that after the Board denied his claim in 1974, the next communication from the Veteran did not address his psychotic disorder, with his last communication received in December 1974.  The next communication from the Veteran was his January 2, 1979 claim.  

Therefore, the criteria for an effective date of January 2, 1979, but no earlier, for the award of service connection for a psychotic disorder are met.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Because the Board has granted the earliest effective date possible, the attorney's arguments pertaining to CUE in the February 2, 1979 RO denial are moot and need not be addressed.  In fact, in the appellant's principal brief, the Veteran's attorney stated that she wished to pursue the CUE arguments only if the Board found that the prior rating decisions had denied his petitions to reopen.  


ORDER

An effective date of January 2, 1979 for the award of service connection for a psychotic disorder is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


